Citation Nr: 9908889	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  96-51 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from January 1967 to January 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for PTSD and assigned a 30 percent 
evaluation from September 20, 1995, the date the veteran had 
filed his claim.  In March 1997, a hearing officer granted a 
50 percent evaluation for the veteran's service-connected 
PTSD from September 20, 1995.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's PTSD is manifested by nightmares, 
flashbacks, sleep disturbance, isolation, hostility, and 
memory loss, such that his reliability, flexibility and 
efficiency are impaired to an extent that he is demonstrably 
unable to obtain or retain employment.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (effective prior to November 7, 
1996); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic 
Code 9411 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).  The veteran has been afforded multiple VA 
examinations and personal hearings, and treatment records 
have been obtained.  The Board is satisfied that all 
necessary assistance has been provided regarding the claim, 
and that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
PTSD.  The Board has found nothing in the historical record 
that would lead to the conclusion that the current evidence 
of record is not adequate for rating purposes.  The Board is 
of the opinion that this case presents no evidentiary 
considerations, except as noted below, that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Regulations require that, where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The report of an October 1995 VA psychiatric examination 
reflects that the veteran reported continuing to feel terror 
and overwhelming helplessness.  He confirmed recurrent 
nightmares as well as intrusive memories and flashbacks 
frequently.  He reported hypervigilance with frequent 
awakening and inability to sleep well.  He also reported 
temper outbursts and rage.  On examination, the veteran was 
hypervigilant and tearful at times.  His mood was down and 
his affect was quite restricted.  His memory and 
concentration were mildly impaired.  His orientation was 
intact.  His judgment and insight were intact.  The diagnoses 
included PTSD and the examiner commented that the veteran's 
symptoms had seriously impaired his industrial and social 
capabilities.

A private psychiatric evaluation from Lincoln Trail Hospital, 
received in December 1995, reflects that the veteran reported 
flashbacks that were both visual and auditory.  The diagnoses 
included PTSD and the Global Assessment of functioning (GAF) 
was indicated to be 45 currently with 50 during the past 
year.

Private and VA treatment records reflect that the veteran has 
continued to receive psychiatric care for his PTSD from 1995 
through the present.

A January 1997 letter from Jim Thompson, Ph.D., a private 
licensed counseling psychologist, reflects that he had been 
providing the veteran treatment for his PTSD since July 1994.  
He commented that he had not met anyone with more problems 
that would prevent them from being able to adjust in any 
workplace setting than the veteran.  Dr. Thompson noted that 
he had first been trained as a vocational rehabilitation 
counselor and later as a counseling psychologist.

The report of an August 1997 VA psychiatric examination 
reflects that the veteran continued to exhibit a startle 
response.  The diagnoses included PTSD and the examiner 
indicated that the veteran's GAF would be 60 to 62 with his 
symptoms appearing to be moderate.

A December 1997 letter from Carmen V. Pinto, M.D., a private 
psychiatrist, reflects that the veteran had been provided 
psychiatric care since January 1995.  The veteran's diagnoses 
included PTSD and his GAF was noted to be approximately 51.  
Dr. Pinto commented that the GAF was at present 50 based on 
relational problems caused by limited problem solving, 
intermittently ineffective decisionmaking, consistent and 
dysfunctionall rigidity and dysfunctional coping mechanisms, 
including distancing, avoidance, and hostility.  It was 
believed that if anything, the veteran's symptoms might get 
worse since he had not shown much response to either 
individual or group therapy.

A December 1997 letter from Dr. Thompson reflects that at 
times, the veteran struggled to remember names of friends and 
relatives.  He indicated that he would then currently rate 
the veteran's GAF as in the low 40's and in some months, in 
the 30's.  In an October 1998 followup letter, Dr. Thompson 
continued to affirm that the veteran was functioning at a low 
level, noting Dr. Pinto's December 1997 letter reflecting a 
GAF of 50.

During the pendency of the veteran's appeal, the rating 
criteria for evaluating psychiatric disorders was changed, 
effective November 7, 1996.  See Rating Schedule, mental 
disorders, 61 Fed. Reg. 52,695 (1996) (codified at 38 C.F.R. 
§ 4.130).  In Karnas v. Derwinski, 1 Vet. App. 308 (1991), it 
was held that when the law or regulations change after a 
claim has been filed, but before the appeal process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary did so.  See 
DeSousa v. Gober, 10 Vet. App. 461, 465-67 (1997).  However, 
in Rhodan v. West, 12 Vet. App. 55 (1998), it was held that 
the new rating criteria regarding mental disorders could not 
have retroactive application prior to November 7, 1996.  
Therefore, in this case, the Board has evaluated the 
veteran's service-connected PTSD under the old criteria both 
prior to and from November 7, 1996, and under the new 
criteria as well from November 7, 1996.

The veteran has been awarded a 50 percent schedular 
evaluation.  In order for the veteran to be awarded a 
100 percent schedular evaluation under Diagnostic Code 9411, 
in effect prior to November 7, 1996, he must be totally 
isolated in the community, or exhibit totally incapacitating 
psychoneurotic behavior equating to a profound retreat from 
mature behavior, or be demonstrably unable to obtain or 
retain employment.  He only need meet one of these criteria.  
Johnson v. Brown, 7 Vet. App. 95 (1994).

The Diagnostic and Statistical manual of Mental Disorders, 
4th Ed., (DSM-IV) reflects that a GAF score of 61 to 70 
reflects some mild symptoms, but generally functioning pretty 
well with some meaningful interpersonal relationships.  A GAF 
of 51 to 60 reflects moderate symptoms or moderate difficulty 
in social, occupational, or school functioning such as 
conflicts with peers or co-workers.  DSM-IV reflects that a 
GAF of 41 to 50 reflects serious symptoms or any serious 
impairment in social, occupational, or school functioning, 
such as no friends, or unable to keep a job.  A GAF of 31 to 
40 reflects some impairment in reality testing or 
communication or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood.

A review of the record reflects that the veteran has been 
unemployed during the pendency of his appeal.  The record 
further reflects that the veteran has been found to be 
disabled for Social Security purposes.  The record also 
indicates that the veteran's GAF, during the pendency of the 
appeal, has been evaluated from the high 30's to the low 
60's.  However, the initial competent medical evidence, 
consisting of the report of an October 1995 VA examination 
and a private evaluation received in December 1995, reflects 
that the veteran's PTSD was found to seriously impair his 
industrial and social capabilities or to be reflective of a 
GAF of 45 to 50.  While the GAF assigned to the veteran has 
varied thereafter, individuals providing him treatment have 
consistently concluded that his GAF was approximately 50.  
Further, the symptoms that the veteran has reported during 
the pendency of the appeal have remained fairly consistent 
and while it is apparent that the veteran may have some weeks 
that are better or worse than others, the Board concludes 
that on the whole, the evidence is in equipoise with respect 
to whether or not the symptoms associated with his PTSD more 
nearly approximate the criteria for a 100 percent evaluation.  
Therefore, in resolving all doubt in the veteran's behalf, a 
100 percent evaluation for PTSD is warranted on the basis 
that he is unemployable due to his PTSD.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411 
(effective prior to November 7, 1996); Johnson, supra.


ORDER

An increased rating of 100 percent for PTSD is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

